I cannot agree with the construction which the majority has placed upon the statute, or with the view it takes of the holding in Stolp v. Department of Labor and Industries, 138 Wash. 685,245 P. 20.
In my judgment, a right to compensation arose at the moment that it was known that the eye had been injured. That the extent of the injury, or what the final result thereof would be, was not then known, does not lessen or militate against the fact that the right to compensation then accrued.
In this particular case, it seems clear that we have an honest claim, and the delay in presenting it, while *Page 344 
unwise, was not dishonest; but if the majority rule prevails, the way will be opened for the presentation of dishonest and fictitious claims after such a lapse of time as will make the department helpless in contesting them.
In my opinion, the only safe rule is that of the Stolp case, strictly construed, to the effect that the limitation begins to run as soon as a right to compensation accrues.
I therefore dissent.